Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/865,127 filed 5/1/20. Claims 1, 3-13 & 15-18 are pending. Claims 2 & 14 have been cancelled due to an amendment. 
Allowable Subject Matter
Claims 1, 3-13 & 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the second pump is operated prior to rotation of the input to incorporate the secondary flow of fluid from the reservoir into the closed circuit, and wherein the second pump is operated by a secondary input, independent of the input in combination with the remaining limitations of claim 1.
Regarding claim 9, the prior art of record fails to show or render obvious an accumulator to pressurize the closed circuit, and wherein the controller is configured to control the accumulator to pressurize the closed circuit prior to rotation of the input in combination with the remaining limitations of claim 9.
Regarding claim 15, the prior art of record fails to show or render obvious wherein the clutch is configured to disengage when a pressure of the closed circuit is below a predetermined threshold, and is configured to engage when the pressure of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 7/9/21 with respect to claims 1 & 3-13 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. 112b have been withdrawn. The rejection of the claims under 35 U.S.C. 103 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659